 
Exhibit 10.1
 

 
EXECUTION COPY


 


 

--------------------------------------------------------------------------------


 


 
REGISTRATION RIGHTS AGREEMENT
 
Dated as of August 4, 2010
by and among
 
Wynn Las Vegas, LLC,
Wynn Las Vegas Capital Corp.,


the Guarantor Signatories Hereto
 
and
 
Deutsche Bank Securities Inc.
Banc of America Securities LLC
J.P. Morgan Securities Inc.
Morgan Stanley & Co. Incorporated
RBS Securities Inc.
UBS Securities LLC
 
 
 

--------------------------------------------------------------------------------

 
 



 

 
 

--------------------------------------------------------------------------------

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 4, 2010, by and among Wynn Las Vegas, LLC, a Nevada limited
liability company, Wynn Las Vegas Capital Corp., a Nevada corporation (each an
“Issuer” and collectively, the “Issuers”), the guarantors listed on the
signature pages hereto (the “Guarantors”) and Deutsche Bank Securities Inc.,
Banc of America Securities LLC, J.P. Morgan Securities Inc., Morgan Stanley &
Co. Incorporated, RBS Securities Inc. and UBS Securities LLC, as representatives
of the several initial purchasers named in Schedule II attached to the Purchase
Agreement (as defined below) (each such initial purchaser, an “Initial
Purchaser” and, collectively, the “Initial Purchasers”), each of whom has agreed
to purchase the Issuers’ 7¾% First Mortgage Notes due 2020 being issued on the
date hereof (the “Initial Notes”) pursuant to the Purchase Agreement, dated as
of July 21, 2010 (the “Purchase Agreement”), by and among the Issuers, the
Guarantors and the Initial Purchasers.
 
In order to induce the Initial Purchasers to purchase the Initial Notes (as
defined below), the Issuers and the Guarantors have agreed to provide the
registration rights set forth in this Agreement.  The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 5(j) of the Purchase Agreement.  Capitalized terms used herein
and not otherwise defined shall have the meaning assigned to them in the
indenture, dated as of August 4, 2010 (the “Indenture”), among the Issuers, the
Guarantors and U.S. Bank National Association, as trustee (the “Trustee”).
 
The parties hereby agree as follows:
 
SECTION 1.      DEFINITIONS
 
As used in this Agreement, the following capitalized terms shall have the
following meanings:
 
Act:  The Securities Act of 1933, as amended, and the rules and regulations of
the Commission promulgated thereunder.
 
Affiliate:  As defined in Rule 144 of the Act.
 
Broker-Dealer:  Any broker or dealer registered under the Exchange Act.
 
Business Day:  Each Monday, Tuesday, Wednesday, Thursday and Friday that is not
a day on which banking institutions in New York, New York are authorized or
obligated by law, regulation or executive order to close.
 
Certificated Securities:  Definitive Notes, as defined in the Indenture.
 
Closing Date:  The date hereof.
 
Commission:  The Securities and Exchange Commission.
 
Consummate:  An Exchange Offer shall be deemed “Consummated” for purposes of
this Agreement upon the occurrence of (a) the effectiveness under the Act of the
Exchange Offer Registration Statement relating to the Initial Exchange Notes to
be issued in the Exchange Offer,
 

 
 

--------------------------------------------------------------------------------

 

(b) the maintenance of such Exchange Offer Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the period required pursuant to Section 3(b) hereof and (c) the delivery by the
Issuers to the Registrar under the Indenture of Initial Exchange Notes in the
same aggregate principal amount as the aggregate principal amount of Initial
Notes validly tendered by Holders thereof pursuant to the Exchange Offer.
 
Consummation Deadline:  As defined in Section 3(b) hereof.
 
Effectiveness Deadline:  The Exchange Offer Effectiveness Deadline and the Shelf
Effectiveness Deadline.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder.
 
Exchange Offer:  The exchange and issuance by the Issuers of a principal amount
of Initial Exchange Notes (which shall be registered pursuant to the Exchange
Offer Registration Statement) equal to the outstanding principal amount of
Initial Notes that are validly tendered and not withdrawn by such Holders in
connection with such exchange and issuance as required by the terms of this
Agreement.
 
Exchange Offer Effectiveness Deadline:  As defined in Section 3(a) hereof.
 
Exchange Offer Filing Deadline:  As defined in Section 3(a) hereof.
 
Exchange Offer Registration Statement:  The Registration Statement required to
be filed by the Issuers with the Commission pursuant to this Agreement relating
to the Exchange Offer, including the related Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
 
Filing Deadline:  The Exchange Offer Filing Deadline and the Shelf Filing
Deadline.
 
Holder:  As defined in Section 2 hereof.
 
Initial Exchange Notes:  The Issuers’ 7¾% First Mortgage Notes due 2020 to be
issued pursuant to the Indenture either (i) in the Exchange Offer or (ii) as
contemplated by Section 6 hereof.
 
Inspectors:  As defined in Section 6(c)(vii) hereof.
 
Notes:  Collectively, the Initial Notes and the Initial Exchange Notes.
 
Person:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company or government or any agency or political subdivision thereof or other
entity.
 
Prospectus:  The prospectus included in a Registration Statement at the time
such Registration Statement is declared effective (including, without
limitation, a prospectus that
 

 
2

--------------------------------------------------------------------------------

 

discloses information previously omitted from a prospectus filed as part of an
effective Registration Statement in reliance upon Rule 430A under the Act), as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments or free writing prospectuses (as
defined in Rule 405 under the Act), and all material incorporated by reference
into such Prospectus.
 
Recommencement Date:  As defined in Section 6(d) hereof.
 
Records:  As defined in Section 6(c)(vii) hereof.
 
Registration Default:  As defined in Section 5 hereof.
 
Registration Statement:  Any registration statement of the Issuers and the
Guarantors relating to (a) an offering of Initial Exchange Notes pursuant to the
Exchange Offer Registration Statement or (b) the registration for resale of
Transfer Restricted Securities pursuant to the Shelf Registration Statement, in
each case, (i) that is filed pursuant to the provisions of this Agreement and
(ii) including the Prospectus included therein, all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.
 
Regulation S:  Regulation S promulgated under the Act.
 
Rule 144:  Rule 144 promulgated under the Act.
 
Rule 415:  Rule 415 promulgated under the Act.
 
Shelf Effectiveness Deadline:  As defined in Section 4(a)(y) hereof.
 
Shelf Filing Deadline:  As defined in Section 4(a)(x) hereof.
 
Shelf Holder:  As defined in Section 4(a) hereof.
 
Shelf Registration Statement:  As defined in Section 4(a)(x) hereof.
 
Suspension Notice:  As defined in Section 6(d) hereof.
 
Suspension Period:  The period of time (a) that the Issuers may delay filing and
distributing (i) a post-effective amendment to (x) the Shelf Registration
Statement or (y) after the date on which the Exchange Offer is Consummated, the
Exchange Offer Registration Statement that is required to maintain its
effectiveness to permit resales of Initial Exchange Notes by Broker-Dealers as
contemplated by Section 3(c) below or (ii) a supplement to any related
Prospectus so that, as thereafter delivered to Holders or purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, if the Issuers determine reasonably and in
good faith that compliance with the disclosure obligations necessary to maintain
the effectiveness of such Registration Statement at such time would reasonably
be expected to have a material adverse effect on the Issuers or a pending
financing, acquisition,
 

 
3

--------------------------------------------------------------------------------

 

disposition, merger or other material corporate transaction involving the
Issuers or any of the Issuers’ subsidiaries or affiliates (it being understood
that, in the case of this clause (a), the Issuers shall be required to use their
commercially reasonable efforts to proceed in good faith to amend such
Registration Statement or supplement to such related Prospectus as soon as
practicable to describe such events or to otherwise cause such Registration
Statement to become effective and the related Prospectus to again be usable at
such time as so doing would not have such a material adverse effect), or (b)
when, at any time prior to the date which is one year from the effective date of
the Exchange Offer Registration Statement, (i) the Shelf Registration Statement
or (ii) after the date on which the Exchange Offer is Consummated, the Exchange
Offer Registration Statement that is required to remain effective to permit
resales of Initial Exchange Notes by Broker-Dealers as contemplated by Section
3(c) below, in each case, ceases to be effective or any related Prospectus is
not usable solely because the Issuers filed a post-effective amendment to any
such Registration Statement to include annual audited financial information with
respect to the Issuers and such post-effective amendment is not yet effective
and needs to be declared effective to permit Holders to use the related
Prospectus (it being understood that in the case of this clause (b), the Issuers
shall be required to use their commercially reasonable efforts to cause any such
post-effective amendment to become effective as soon as practicable); provided
that such Suspension Periods shall not occur for more than 45 consecutive days,
or more than 75 days in the aggregate; provided, further, that upon the
termination of such Suspension Period, the Issuers shall promptly advise each
Holder and purchaser and, if requested by any such Person, confirm such advice
in writing that such Suspension Period has been terminated.
 
TIA:  The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.
 
Transfer Restricted Securities:  Each Initial Note, until the earliest to occur
of (i) the date on which such Initial Note is exchanged by a Person other than a
Broker-Dealer for an Initial Exchange Note in the Exchange Offer, (ii) following
the exchange by a Broker-Dealer in the Exchange Offer of an Initial Note for an
Initial Exchange Note, the date on which such Initial Exchange Note is sold to a
purchaser who receives from such Broker-Dealer on or prior to the date of such
sale a copy of the Prospectus contained in the Exchange Offer Registration
Statement, (iii) the date on which such Initial Note has been effectively
registered under the Act and disposed of in accordance with the Shelf
Registration Statement, or (iv) the date on which such Initial Note is
distributed to the public pursuant to Rule 144, provided that on or prior to the
date of such distribution either (x) the Exchange Offer has been Consummated or
(y) a Shelf Registration Statement has been declared effective by the
Commission.
 
SECTION 2.      HOLDERS
 
A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.
 
SECTION 3.      REGISTERED EXCHANGE OFFER
 
(a)           Unless the Exchange Offer shall not be permitted by applicable
federal law or Commission policy (after the procedures set forth in Section
6(a)(i) below have been complied
 

 
4

--------------------------------------------------------------------------------

 

with), the Issuers and the Guarantors shall (i) cause the Exchange Offer
Registration Statement to be filed with the Commission on or prior to 210 days
after the Closing Date (such applicable filing deadline, the “Exchange Offer
Filing Deadline”), (ii) use all commercially reasonable efforts to cause such
Exchange Offer Registration Statement to be declared effective by the Commission
on or prior to 300 days after the Closing Date (such 300th day being the
“Exchange Offer Effectiveness Deadline”), (iii) in connection with the
foregoing, (A) file all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause it to become
effective, (B) file, if applicable, a post-effective amendment to such Exchange
Offer Registration Statement pursuant to Rule 430A under the Act and (C) use all
commercially reasonable efforts to cause all necessary filings, if any, in
connection with the registration and qualification of the Initial Exchange Notes
to be made under the Blue Sky laws of such jurisdictions as are necessary to
permit Consummation of the Exchange Offer, and (iv) upon the effectiveness of
such Exchange Offer Registration Statement, commence and Consummate the Exchange
Offer.  The Exchange Offer shall be on the appropriate form permitting (i)
registration of the Initial Exchange Notes to be offered in exchange for the
Initial Notes that are Transfer Restricted Securities and (ii) resales of
Initial Exchange Notes by Broker-Dealers that tendered Initial Notes into the
Exchange Offer that such Broker-Dealer acquired for its own account as a result
of market making activities or other trading activities (other than Initial
Notes acquired directly from the Issuers or any of their respective Affiliates)
as contemplated by Section 3(c) below.
 
(b)           The Issuers and the Guarantors shall use all commercially
reasonable efforts to cause the Exchange Offer Registration Statement to be
effective continuously, and shall keep the Exchange Offer open for a period of
not less than the minimum period required under applicable federal and state
securities laws to Consummate the Exchange Offer; provided, however, that in no
event shall such period be less than 20 Business Days.  The Issuers and the
Guarantors shall cause the Exchange Offer to comply with all applicable federal
and state securities laws.  No securities other than the Initial Exchange Notes
shall be included in the Exchange Offer Registration Statement.  The Issuers and
the Guarantors shall use all commercially reasonable efforts to cause the
Exchange Offer to be Consummated not later than the 30th Business Day after the
Exchange Offer Registration Statement is declared effective, or, if later, the
10th Business Day after the Exchange Offer expires (such applicable deadline
being the “Consummation Deadline”).
 
(c)           The Issuers shall include a “Plan of Distribution” section in the
Prospectus contained in the Exchange Offer Registration Statement and indicate
therein that any Broker-Dealer who holds Transfer Restricted Securities that
were acquired for the account of such Broker-Dealer as a result of market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Issuers or any Affiliate of the Issuers), may exchange such
Transfer Restricted Securities pursuant to the Exchange Offer.  Such “Plan of
Distribution” section shall also contain all other information with respect to
such sales by such Broker-Dealers that the Commission may require in order to
permit such sales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Transfer Restricted
Securities held by any such Broker-Dealer, except to the extent required by the
Commission.
 

 
5

--------------------------------------------------------------------------------

 

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Initial
Exchange Notes received by such Broker-Dealer in the Exchange Offer, the Issuers
and Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement.  To the extent necessary to ensure that the Prospectus
contained in the Exchange Offer Registration Statement is available for sales of
Initial Exchange Notes by Broker-Dealers, the Issuers and the Guarantors agree
to use all commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented, amended and current
as required by and subject to (i) the provisions of Section 6(a) and (c) hereof
and (ii) any applicable Suspension Period, and in conformity with the
requirements of this Agreement, the Act and the policies, rules and regulations
of the Commission as announced from time to time, for a period of 180 days from
the Consummation Deadline or such shorter period as will terminate when all
Transfer Restricted Securities covered by such Registration Statement have been
sold pursuant thereto; provided, however, that if the Exchange Offer
Registration Statement ceases to be effective during any Suspension Period, such
180-day period shall be extended by the number of days such Suspension Period is
in effect.  The Issuers and the Guarantors shall provide sufficient copies of
the latest version of such Prospectus to such Broker-Dealers, promptly upon
request, and in no event later than two Business Days after such request, at any
time during such period.
 
SECTION 4.      SHELF REGISTRATION
 
(a)           Shelf Registration.  If (i) the Exchange Offer is not permitted by
applicable law or Commission policy or (ii) any Holder of Transfer Restricted
Securities shall notify the Issuers within 20 Business Days following the
Consummation Deadline that (A) such Holder was prohibited by law or Commission
policy from participating in the Exchange Offer, (B) such Holder may not resell
the Initial Exchange Notes acquired by it in the Exchange Offer to the public
without delivering a prospectus and the Prospectus contained in the Exchange
Offer Registration Statement is not appropriate or available for such resales by
such Holder or (C) such Holder is a Broker-Dealer and holds Initial Notes
acquired directly from the Issuers or any of their respective Affiliates ((A)
all Holders in the case of clause (i) above and (B) each such Holder described
in clause (ii) above shall hereinafter be referred to as a “Shelf Holder”), then
the Issuers and the Guarantors shall use all commercially reasonable efforts to:
 
(x) cause to be filed, on or prior to 30 days after the earlier of (i) the date
on which the Issuers determine that the Exchange Offer Registration Statement
cannot be filed as a result of clause (a)(i) above and (ii) the date on which
the Issuers receive the notice specified in clause (a)(ii) above, provided,
however, that the Issuers and Guarantors shall not be required to file a Shelf
Registration Statement prior to the date that is 240 days following the Closing
Date (such applicable filing date, the “Shelf Filing Deadline”), a shelf
registration statement pursuant to Rule 415 (which may be an amendment to the
Exchange Offer Registration Statement, including the related Prospectus included
therein, all amendments and supplements thereto (including post-effective
amendments) and all exhibits and material incorporated by reference therein (the
“Shelf Registration Statement”)), relating to all Transfer Restricted
Securities, and
 

 
6

--------------------------------------------------------------------------------

 

(y) cause such Shelf Registration Statement to become effective on or prior to
90 days after the Shelf Filing Deadline for the Shelf Registration Statement
(such 90th day the “Shelf Effectiveness Deadline”).
 
If, after the Issuers and Guarantors have filed an Exchange Offer Registration
Statement that satisfies the requirements of Section 3(a) above, the Issuers and
Guarantors are required to file and make effective a Shelf Registration
Statement solely because the Exchange Offer is not permitted under applicable
federal law (i.e., clause (a)(i) above), then the filing of the Exchange Offer
Registration Statement shall be deemed to satisfy the requirements of clause (x)
above; provided that, in such event, the Issuers and Guarantors shall remain
obligated to meet the Shelf Effectiveness Deadline set forth in clause (y).
 
To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Issuers and
the Guarantors shall use all commercially reasonable efforts to keep any Shelf
Registration Statement required by this Section 4(a) continuously effective,
supplemented, amended and current as required by and subject to (i) the
provisions of Sections 6(b) and (c) hereof and (ii) any applicable Suspension
Period, and in conformity with the requirements of this Agreement, the Act and
the policies, rules and regulations of the Commission as announced from time to
time, for a period of at least two years, or one year if such Shelf Registration
Statement is filed at the request of a Holder or Holders, (in each case, as such
time may be extended pursuant to Section 6(d) hereof) following the Closing
Date, or such shorter period as will terminate when all Transfer Restricted
Securities covered by such Shelf Registration Statement have been sold pursuant
thereto or when all Initial Notes cease to be Transfer Restricted Securities.
 
(b)           Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.  No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Issuers in writing, within 15 Business Days after receipt of a request
therefor, the information required by Item 507 or 508 of Regulation S-K, as
applicable, of the Act or other information reasonably requested by the Issuers
and required by Regulation S-K of the Act in order to fulfill their obligations
hereunder for use in connection with any Shelf Registration Statement or
Prospectus or preliminary prospectus included therein.  No Holder of Transfer
Restricted Securities shall be entitled to liquidated damages pursuant to
Section 5 hereof unless and until such Holder shall have provided all such
information.  Each selling Holder agrees to promptly furnish additional
information as requested by the Commission or as required to be disclosed in
order to make the information previously furnished to the Issuers by such Holder
not materially misleading.
 
SECTION 5.      LIQUIDATED DAMAGES
 
If (a) any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the applicable Filing Deadline, (b) any such
Registration Statement has not been declared effective by the Commission on or
prior to the applicable Effectiveness Deadline, (c) the Exchange Offer has not
been Consummated on or prior to the Consummation Deadline or (d) any
Registration Statement required by this Agreement is filed and declared
 

 
7

--------------------------------------------------------------------------------

 

effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose, except during any Suspension Period, without being
succeeded immediately by a post-effective amendment to such Registration
Statement or another Registration Statement that cures such failure and that is
itself declared effective immediately (each such event referred to in clauses
(a) through (d) of this Section 5, a “Registration Default”), then the Issuers
and the Guarantors hereby jointly and severally agree to pay to each Holder of
Transfer Restricted Securities affected thereby liquidated damages in an amount
equal to $0.05 per week per $1,000 in principal amount of Transfer Restricted
Securities held by such Holder for each week or portion thereof that the
Registration Default continues for the first 90-day period immediately following
the occurrence of such Registration Default.  The amount of the liquidated
damages shall increase by an additional $0.05 per week per $1,000 in principal
amount of Transfer Restricted Securities with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
of liquidated damages of $0.50 per week per $1,000 in principal amount of
Transfer Restricted Securities; provided that the Issuers and the Guarantors
shall in no event be required to pay liquidated damages for more than one
Registration Default at any given time.  Such interest is payable in addition to
any other interest payable from time to time with respect to the Transfer
Restricted Securities.  Notwithstanding anything to the contrary set forth
herein, (i) upon the filing of the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement), in the case of (a)
above, (ii) upon the effectiveness of the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement), in the case of (b)
above, (iii) upon Consummation of the Exchange Offer, in the case of (c) above,
or (iv) upon the filing of a post-effective amendment to the Registration
Statement or an additional Registration Statement that causes the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration Statement)
to again be declared effective or made usable in the case of (d) above, the
liquidated damages payable with respect to the Transfer Restricted Securities as
a result of such clause (a), (b), (c) or (d), as applicable, shall cease to
accrue.
 
All accrued liquidated damages shall be paid to the Holders entitled thereto, in
the manner provided for with respect to the payment of interest in the
Indenture, on each Interest Payment Date (as defined in the Notes), as more
fully set forth in the Indenture and the Notes.  Notwithstanding the fact that
any securities for which liquidated damages are due cease to be Transfer
Restricted Securities, all obligations of the Issuers and the Guarantors to pay
liquidated damages with respect to securities shall survive until such time as
such obligations with respect to such securities shall have been satisfied in
full.
 
SECTION 6.      REGISTRATION PROCEDURES
 
(a)           Exchange Offer Registration Statement.  In connection with the
Exchange Offer, each Holder (if applicable) shall comply with clause (z)(ii)
below and the Issuers and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use all commercially reasonable efforts to
effect such exchange and to permit the resale of Initial Exchange Notes by
Broker-Dealers that tendered Initial Notes into the Exchange Offer that such
Broker-Dealer acquired for its own account as a result of its market making
activities or other trading activities (other than Initial Notes acquired
directly from the Issuers or any of their respective Affiliates) being sold in
accordance with the intended method or methods of distribution thereof, and (z)
comply with all of the following provisions:
 

 
8

--------------------------------------------------------------------------------

 



   (i)           If, following the date hereof there has been announced a change
in Commission policy with respect to exchange offers such as the Exchange Offer
that, in the reasonable opinion of counsel to the Issuers, raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Issuers and the Guarantors hereby agree to (A) seek a no-action letter
or other favorable decision from the Commission allowing the Issuers and the
Guarantors to Consummate an Exchange Offer for such Transfer Restricted
Securities or (B) file, in accordance with Section 4(a) hereof, a Shelf
Registration Statement to permit the registration and/or resale of the Transfer
Restricted Securities that would otherwise be covered by the Exchange Offer
Registration Statement but for the announcement of a change in Commission
policy.  In the case of clause (A) above, the Issuers and the Guarantors hereby
agree to use all commercially reasonable efforts to pursue the issuance of such
a decision to the Commission staff level.  In connection with the foregoing, the
Issuers and the Guarantors hereby agree to take all such other commercially
reasonable actions as may be requested by the Commission or otherwise required
in connection with the issuance of such decision, including, without limitation,
(A) participating in telephonic conferences with the Commission, (B) delivering
to the Commission staff an analysis prepared by counsel to the Issuers setting
forth the legal bases, if any, upon which such counsel has concluded that such
an Exchange Offer should be permitted and (C) diligently pursuing a resolution
(which need not be favorable) by the Commission staff.
 
   (ii)          As a condition to its participation in the Exchange Offer, each
Holder of Transfer Restricted Securities (including, without limitation, any
Holder who is a Broker-Dealer) shall furnish, upon the request of the Issuers,
prior to the Consummation of the Exchange Offer, a written representation to the
Issuers and the Guarantors (which may be contained in the letter of transmittal
contemplated by the Exchange Offer Registration Statement) to the effect that
(A) it is not an Affiliate of either of the Issuers, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any person to participate in, a distribution of the Initial Exchange Notes to be
issued in the Exchange Offer, (C) it is acquiring the Initial Exchange Notes in
its ordinary course of business and (D) only if such Holder is a Broker-Dealer
that will receive Initial Exchange Notes in exchange for Initial Notes in the
Exchange Offer that such Broker-Dealer acquired for its own account as a result
of market-making activities or other trading activities, it shall deliver the
Prospectus included in the Exchange Offer Registration Statement, as required by
law, in connection with any sale of such Initial Exchange Notes.  As a condition
to its participation in the Exchange Offer each Holder using the Exchange Offer
to participate in a distribution of the Initial Exchange Notes shall acknowledge
and agree that, if the resales are of Initial Exchange Notes obtained by such
Holder in exchange for Initial Notes acquired directly from the Issuers or an
Affiliate thereof, it (1) could not, under Commission policy as in effect on the
date of this Agreement, rely on the position of the Commission enunciated in
Exxon Capital Holdings Corporation (available May 13, 1988) and Morgan Stanley
and Co., Inc. (available June 5, 1991) as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters
(including, if applicable, any no-action letter obtained pursuant to clause (i)
above), and (2) must comply with the registration and prospectus delivery
requirements of the Act in connection with a secondary resale transaction and
that such a secondary resale transaction must be covered by an effective
 

 
9

--------------------------------------------------------------------------------

 

registration statement containing the selling security holder information
required by Item 507 or 508 of Regulation S-K, as applicable, of the Act.
 
   (iii)          To the extent required by Commission policies and procedures,
prior to effectiveness of the Exchange Offer Registration Statement, the Issuers
and the Guarantors shall provide a supplemental letter to the Commission (A)
stating that the Issuers and the Guarantors are registering the Exchange Offer
in reliance on the position of the Commission enunciated in Exxon Capital
Holdings Corporation (available May 13, 1988) and Morgan Stanley and Co., Inc.
(available June 5, 1991) as interpreted in the Commission’s letter to Shearman &
Sterling dated July 2, 1993, and, if applicable, any no-action letter obtained
pursuant to clause (i) above, (B) including a representation that neither of the
Issuers nor any Guarantor has entered into any arrangement or understanding with
any Person to distribute the Initial Exchange Notes to be received in the
Exchange Offer and that, to the best of each Issuer’s and each Guarantor’s
information and belief, each Holder participating in the Exchange Offer is
acquiring the Initial Exchange Notes in its ordinary course of business and has
no arrangement or understanding with any Person to participate in the
distribution of the Initial Exchange Notes received in the Exchange Offer and
(C) making any other commercially reasonable undertaking or representation
required by the Commission as set forth in any no-action letter obtained
pursuant to clause (i) above, if applicable.
 
(b)           Shelf Registration Statement.  In connection with the Shelf
Registration Statement, the Issuers and the Guarantors shall:
 
  (i)           comply with all the provisions of Section 6(c) below and use all
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Issuers pursuant to Section 4(b) hereof), and pursuant thereto
the Issuers and the Guarantors will prepare and file with the Commission a Shelf
Registration Statement relating to the registration on any appropriate form
under the Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof within the time periods and otherwise in accordance with
the provisions hereof, and
 
  (ii)           issue, upon request, to any Holder or purchaser of Initial
Notes covered by any Shelf Registration Statement contemplated by this
Agreement, Initial Exchange Notes having an aggregate principal amount equal to
the aggregate principal amount of Initial Notes sold pursuant to the Shelf
Registration Statement and surrendered to the Issuers for cancellation; the
Issuers shall register Initial Exchange Notes on the Shelf Registration
Statement for this purpose and issue the Initial Exchange Notes to the
purchaser(s) of securities subject to the Shelf Registration Statement in the
names as such purchaser(s) shall designate.
 
(c)           General Provisions.  In connection with any Registration Statement
and any related Prospectus required by this Agreement, the Issuers and the
Guarantors shall:
 

 
10

--------------------------------------------------------------------------------

 



 
   (i)           use all commercially reasonable efforts to keep such
Registration Statement continuously effective and provide all requisite
financial statements for the period specified in Section 3 or 4 of this
Agreement, as applicable.  Upon the occurrence of any event that would cause any
such Registration Statement or Prospectus contained therein (A) to contain an
untrue statement of material fact or omit to state any material fact necessary
to make the statements therein (and in the case of the Prospectus or any
supplement thereto, in light of the circumstances under which they were made)
not misleading or (B) not to be effective and usable for resale of Transfer
Restricted Securities during the period required by this Agreement, the Issuers
and the Guarantors shall file as soon as practicable, subject to any applicable
Suspension Period, an appropriate amendment to such Registration Statement
curing such defect, and, if Commission review is required, use all commercially
reasonable efforts to cause such amendment to be declared effective as soon as
practicable.  If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Issuers and
the Guarantors shall use all commercially reasonable efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;
 
  (ii)           (A) prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep such Registration Statement effective for the applicable
period set forth in Section 3 or 4 hereof, as the case may be, subject to any
applicable Suspension Period; (B) cause the Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Act, and to comply fully with Rules 424, 430A, 430B and 462,
as applicable, under the Act in a timely manner; and (C) comply with the
provisions of the Act with respect to the disposition of all securities covered
by such Registration Statement during the applicable period in accordance with
the intended method or methods of distribution by the sellers thereof set forth
in such Registration Statement or supplement to the Prospectus;
 
   (iii)          advise each Holder promptly and, if requested by such Holder,
confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
applicable Registration Statement or any post-effective amendment thereto, when
the same has become effective, (B) of any request by the Commission for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement under the Act or of the suspension by any state
securities commission of the qualification of the Transfer Restricted Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for any of the preceding purposes, (D) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement in order to
make the statements therein (and in the case of the
 

 
11

--------------------------------------------------------------------------------

 

Prospectus or any supplement thereto, in light of the circumstances under which
they were made) not misleading, or that requires the making of any additions to
or changes in the Prospectus in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading and (E) of
any Suspension Period;
 
  (iv)          subject to Section 6(c)(i), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare as soon as
practicable, subject to any applicable Suspension Period, a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
 
   (v)          furnish to counsel for the Initial Purchasers provided in
Section 7(b) (on behalf of the Holders) and to each Shelf Holder, in each case,
in connection with such exchange or sale, if any, before filing with the
Commission, copies of any Registration Statement (in the case of such counsel
(on behalf of the Holders)) or of any Shelf Registration Statement (in the case
of any such Shelf Holder) or any Prospectus included therein or any amendments
or supplements to any such Registration Statement or Prospectus (including, upon
request, all documents incorporated by reference after the initial filing of
such Registration Statement), which documents will be subject to the review and
comment of such counsel (on behalf of the Holders) or, if applicable, such Shelf
Holders in connection with such sale, if any, for a period of at least three
Business Days, and the Issuers shall reasonably consider and shall use all
commercially reasonable efforts to reflect in each such document, when filed
with the Commission, any such comments that such counsel (on behalf of the
Holders) or, if applicable, such Shelf Holders shall reasonably propose prior to
the expiration of such three Business Day period; provided, however, that the
Issuers need not furnish (A) any amendment or supplement to any Registration
Statement that solely names a Holder as a selling securityholder therein or (B)
the first filing of the Exchange Offer Registration Statement; provided,
further, that the Issuers shall furnish to any Shelf Holder any amendment or
supplement to an effective Shelf Registration Statement that names such Shelf
Holder as a selling securityholder therein;
 
   (vi)         upon request, promptly prior to the filing of any document filed
with the Commission pursuant to the requirements of Section 13 or Section 15(d)
of the Exchange Act that is to be incorporated by reference into a Registration
Statement or Prospectus in connection with such exchange or sale, if any,
provide copies of such document to counsel for the Initial Purchasers provided
in Section 7(b) and, in connection with any Shelf Registration Statement, each
Shelf Holder, and include such information in such document prior to the filing
thereof as such counsel or such Shelf Holder may reasonably request; provided
that this requirement shall not be applicable to any document to be filed by the
Issuers in connection with their periodic reporting requirements under the
Exchange Act, including with respect to reports to be filed on Form 8-K, Form
10-Q or Form 10-K;
 

 
12

--------------------------------------------------------------------------------

 



 
   (vii)         make available, upon reasonable request and at reasonable
times, for inspection by each such Holder who would be an “underwriter” as a
result of either (i) the sale by such Holder of Initial Notes covered by such
Shelf Registration Statement or (ii) the sale during the period referred to in
Section 3(c) above by a Broker-Dealer of Initial Exchange Notes (provided that a
Broker-Dealer shall not be deemed to be an underwriter solely as a result of it
being required to deliver a Prospectus in connection with any resale of Initial
Exchange Notes) and any attorney or accountant retained by any such Holder
solely for the purpose of conducting a due diligence investigation in connection
with such underwritten offering (collectively, the “Inspectors”), at the offices
where normally kept, during reasonable business hours, all financial and other
records and pertinent corporate and organizational documents of the Issuers, the
Guarantors and their respective subsidiaries (collectively, the “Records”) as
shall be reasonably necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the officers, directors and employees of
the Issuers and their subsidiaries to supply all information, in each case,
reasonably requested by any such Inspector in connection with such Registration
Statement and make such representatives available for discussion with respect to
customary due diligence matters.  Records which the Issuers determine, in good
faith, to be confidential and any Records which they notify the Inspectors are
confidential shall not be disclosed by the Inspectors unless (i) the disclosure
of such Records is necessary to avoid or correct a material misstatement or
omission in such Registration Statement, (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or (iii) the information in such Records has been generally
available to the public.  Each selling Holder of such Transfer Restricted
Securities and each such Broker-Dealer will be required to agree that
information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Issuers or their direct or indirect parent
companies or subsidiaries unless and until such information is made generally
available to the public.  Each selling Holder of such Transfer Restricted
Securities and each such Broker-Dealer will be required to further agree that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Issuers and allow the Issuers at
their expense to undertake appropriate action to prevent disclosure of the
Records deemed confidential;
 
  (viii)         if reasonably requested by any Holders in connection with such
exchange or sale, promptly include in any Registration Statement or Prospectus,
pursuant to a supplement or post-effective amendment if necessary, such
information as such Holders may reasonably request to have included therein that
is required by the federal securities laws to be so included, including, without
limitation, information relating to the “Plan of Distribution” concerning their
Transfer Restricted Securities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after the Issuers
are notified of the matters to be included in such Prospectus supplement or
post-effective amendment;
 
  (ix)          upon request, furnish to each Holder in connection with such
exchange or sale without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including all documents incorporated by reference therein and all exhibits
(including exhibits incorporated therein by reference);
 

 
13

--------------------------------------------------------------------------------

 



 
   (x)          upon request, deliver to each Holder without charge, as many
copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; provided
that any such copies shall only be provided to (A) Shelf Holders and (B)
Broker-Dealers in order to permit the use of the Prospectus contained in the
Exchange Offer Registration Statement by such Broker-Dealer to satisfy its
prospectus delivery requirements.  The Issuers and the Guarantors hereby consent
to the use (in accordance with applicable law) of the Prospectus and any
amendment or supplement thereto by each selling Holder in connection with the
offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;
 
   (xi)         in connection with an underwritten offering pursuant to a Shelf
Registration Statement, upon the reasonable request of Holders aggregating at
least 25% in aggregate principal amount of Transfer Restricted Securities
covered by such Shelf Registration Statement, enter into such agreements
(including underwriting agreements containing customary terms) and make such
customary representations and warranties and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Shelf Registration Statement
contemplated by this Agreement in connection with any sale or resale pursuant to
any applicable Shelf Registration Statement.  In such connection, the Issuers
and the Guarantors shall:
 
     (A)          upon the request of any such Holder, furnish (or in the case
of paragraphs (2) and (3) below, use all commercially reasonable efforts to
cause to be furnished) to each such Holder participating in such underwritten
offering, upon the effectiveness of the Shelf Registration Statement or upon the
consummation of such underwritten offering, as the case may be:
 
       (1)           a certificate, dated such applicable date, signed on behalf
of each Issuer and each Guarantor by (x) the President or any Vice President of
such Issuer and such Guarantor and (y) a principal financial or accounting
officer of such Issuer and such Guarantor, in customary form, confirming, as of
the date thereof, the matters set forth in Section 1(s), Section 5(h) and the
first paragraph of Section 5 of the Purchase Agreement and such other similar
matters as such Holders may reasonably request;
 
       (2)           an opinion, dated the date of effectiveness of the Shelf
Registration Statement or the date of consummation of such underwritten
offering, as the case may be, of counsel for the Issuers and the Guarantors
covering the matters similar to those set forth in the opinions required to be
delivered pursuant to Sections 5(a)(i) and (ii) of the Purchase Agreement that
are customarily provided to selling securityholders in an underwritten offering
and such other matters as such Holders may reasonably request, and in any event
including a statement to the effect that such counsel has participated in
conferences with officers and other representatives of the Issuers and the
Guarantors, representatives of the
 

 
14

--------------------------------------------------------------------------------

 

independent public accountants for the Issuers and the Guarantors and have
considered the matters required to be stated therein and the statements
contained therein, although such counsel has not independently verified the
accuracy, completeness or fairness of such statements; and that such counsel
advises that, on the basis of the foregoing, no facts came to such counsel’s
attention that caused such counsel to believe that the applicable Registration
Statement, at the time such Registration Statement or any post-effective
amendment thereto became effective and, in the case of the Exchange Offer
Registration Statement, as of the date of Consummation of the Exchange Offer,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus contained in such Registration Statement
as of its date and, in the case of the opinion dated the date of Consummation of
the Exchange Offer, as of the date of Consummation, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  Without limiting the foregoing, such
counsel may state further that such counsel assumes no responsibility for, and
has not independently verified, the accuracy, completeness or fairness of the
financial statements, notes and schedules and other financial data included in
any Registration Statement contemplated by this Agreement or the related
Prospectus; and
 
       (3)           a customary comfort letter, dated the date of effectiveness
of the Shelf Registration Statement or the date of consummation of such
underwritten offering, as the case may be, from the Issuers’ independent
accountants, in the customary form and covering matters of the type customarily
covered in comfort letters to underwriters in connection with underwritten
offerings, and affirming the matters set forth in the comfort letter delivered
pursuant to Section 5(e) of the Purchase Agreement or (in the case of a person
that does not satisfy the conditions for receipt) if a “cold comfort” letter
specified in Statement of Auditing Standards No. 72, an “agreed-upon procedures
letter”; and
 
     (B)          deliver such other documents and certificates as may be
reasonably requested by the such selling Holders to evidence compliance with the
matters covered in clause (A) above and with any customary conditions contained
in any agreement entered into by the Issuers and the Guarantors pursuant to this
clause (xi);
 
   (xii)         prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders and their counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions as the selling Holders may
request and do any and all other commercially reasonable acts or things
necessary to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the applicable Registration
 

 
15

--------------------------------------------------------------------------------

 

Statement; provided, however, that neither of the Issuers nor any Guarantor
shall be required to register or qualify as a foreign corporation or broker
dealer where it is not now so qualified or to take any action that would subject
it to the service of process in suits, other than as to matters and transactions
relating to the Registration Statement or to taxation, in any jurisdiction where
it is not now so subject;
 
   (xiii)        if Certificated Securities are permitted pursuant to the
Indenture, in connection with any sale of Transfer Restricted Securities that
will result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register, subject to compliance with the
Indenture, such Transfer Restricted Securities in such denominations and such
names as the selling Holders may request at least two Business Days prior to
such sale of Transfer Restricted Securities;
 
   (xiv)       use all commercially reasonable efforts to cause the disposition
of the Transfer Restricted Securities covered by the Registration Statement to
be registered with, or approved by, such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in clause (xii) above;
 
   (xv)        provide a CUSIP number for all Transfer Restricted Securities not
later than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with The Depository Trust Company;
 
   (xvi)       otherwise use all commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make generally
available to its security holders with regard to any applicable Registration
Statement, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 (which need not be audited) covering a twelve-month
period beginning after the effective date of the Registration Statement (as such
term is defined in paragraph (c) of Rule 158 under the Act); and
 
   (xvii)       cause the Indenture to be qualified under the TIA not later than
the effective date of the first Registration Statement required by this
Agreement and, in connection therewith, cooperate with the Trustee and the
Holders to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use all commercially reasonable efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner.
 
(d)           Restrictions on Holders.  Each Holder agrees by acquisition of a
Transfer Restricted Security that, upon receipt of the notice referred to in
Sections 6(c)(iii)(B) or (C) hereof or any notice from the Issuers of the
existence of any fact of the kind described in Section
 

 
16

--------------------------------------------------------------------------------

 

6(c)(iii)(D) hereof (in each case, a “Suspension Notice”), such Holder will
forthwith discontinue disposition of Transfer Restricted Securities pursuant to
the applicable Registration Statement until (i) such Holder has received copies
of the supplemented or amended Prospectus contemplated by Section 6(c)(iv)
hereof, or (ii) such Holder is advised in writing by the Issuers that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus (in
each case, the “Recommencement Date”).  Each Holder receiving a Suspension
Notice hereby agrees that it will either (i) destroy any Prospectuses, other
than permanent file copies, then in such Holder’s possession which have been
replaced by the Issuers with more recently dated Prospectuses or (ii) deliver to
the Issuers (at the Issuers’ expense) all copies, other than permanent file
copies, then in such Holder’s possession of the Prospectus covering such
Transfer Restricted Securities that was current at the time of receipt of the
Suspension Notice.  The time period regarding the effectiveness of such
Registration Statement set forth in Section 3 or 4 hereof, as applicable, shall
be extended by a number of days equal to the number of days in the period from
and including the date of delivery of the Suspension Notice to the date of
delivery of the Recommencement Date.
 
SECTION 7.      REGISTRATION EXPENSES
 
(a)           All expenses incident to the Issuers’ and the Guarantors’
performance of or compliance with this Agreement will be borne by the Issuers,
regardless of whether a Registration Statement becomes effective, including,
without limitation: (i) all registration and filing fees and expenses; (ii) all
fees and expenses of compliance with federal securities and state Blue Sky or
securities laws; (iii) all expenses of printing (including printing certificates
for the Initial Exchange Notes to be issued in the Exchange Offer and printing
of Prospectuses), messenger and delivery services and telephone; (iv) reasonable
fees and disbursements of counsel for the Issuers and the Guarantors and not
more than one counsel for the Holders of the Transfer Restricted Securities
(which counsel for the Holders shall be chosen by the Holders of a majority of
the outstanding Transfer Restricted Securities); and (v) all fees and
disbursements of independent certified public accountants of the Issuers and the
Guarantors (including the expenses of any special audit and comfort letters
required by or incident to such performance).
 
The Issuers will, in any event, bear their and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of their officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Issuers or the Guarantors.
 
(b)           In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Issuers and the Guarantors
will reimburse the Initial Purchasers and the Holders of Transfer Restricted
Securities who are tendering Initial Notes in the Exchange Offer and/or selling
or reselling Initial Notes or Initial Exchange Notes pursuant to the “Plan of
Distribution” contained in the Exchange Offer Registration Statement or the
Shelf Registration Statement, as applicable, for the reasonable fees and
disbursements of not more than one counsel, who shall be Latham & Watkins LLP,
unless another firm shall be chosen by the Holders of a majority in principal
amount of the Transfer Restricted Securities for whose benefit such Registration
Statement is being prepared.
 

 
17

--------------------------------------------------------------------------------

 



 
SECTION 8.      INDEMNIFICATION
 
(a)           The Issuers and the Guarantors agree, jointly and severally, to
indemnify and hold harmless each Initial Purchaser and each Holder, its
directors, officers and each Person, if any, who controls such Initial Purchaser
or Holder (within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act) (collectively referred to for purposes of this Section 8 as an
“Indemnified Holder”), from and against any and all losses, claims, damages,
liabilities and judgments (including, without limitation, any reasonable legal
or other expenses incurred in connection with investigating or defending any
matter, including any action that could give rise to any such losses, claims,
damages, liabilities or judgments) caused by any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus (or any amendment or supplement thereto)
provided by the Issuers to any Indemnified Holder or any prospective purchaser
of Initial Exchange Notes or registered Initial Notes, or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein  (in the case of a
preliminary prospectus or Prospectus or any supplement thereto, in the light of
circumstances under which they were made) not misleading, provided, however,
that this indemnity does not apply to any loss, claim, damage, liability,
judgment or expense to the extent arising out of an untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with written information expressly furnished to the Issuers by or on behalf of
such Indemnified Holder or any underwriter with respect to such Indemnified
Holder or underwriter, expressly for use in the Registration Statement (or any
amendment or supplement thereto) or any Prospectus (or any amendment or
supplement thereto).  Any amounts advanced by the Issuers to an indemnified
party pursuant to this Section 8 as a result of such losses shall be returned to
the Issuers if it shall be finally determined by a court of competent
jurisdiction in a judgment not subject to appeal or final review that such
indemnified party was not entitled to indemnification by the Issuers.  The
foregoing indemnity agreement is in addition to any liability that the Issuers
or the Guarantors may otherwise have to any Indemnified Holder.
 
(b)           Each Indemnified Holder of Transfer Restricted Securities agrees,
severally and not jointly, to indemnify and hold harmless the Issuers and the
Guarantors, and their respective members, managers, directors and officers, and
each person, if any, who controls (within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act) the Issuers, or the Guarantors to the same
extent as the foregoing indemnity from the Issuers and the Guarantors set forth
in section (a) above, but only with reference to information included in the
Registration Statement or any Prospectus (or any amendment or supplement
thereto) in reliance upon, and in conformity with, written information expressly
furnished to the Issuers by or on behalf of such Indemnified Holder expressly
for use in any Registration Statement.  In no event shall any Indemnified
Holder, its directors, officers or any Person who controls such Indemnified
Holder be liable or responsible for any amount in excess of the amount by which
the total amount received by such Indemnified Holder with respect to its sale of
Transfer Restricted Securities pursuant to a Registration Statement exceeds (i)
the amount paid by such Indemnified Holder for such Transfer Restricted
Securities and (ii) the amount of any damages that such Indemnified Holder, its
directors, officers or any Person who controls such Indemnified Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact.  The foregoing indemnity agreement is in
 

 
18

--------------------------------------------------------------------------------

 

addition to any liability that the each Indemnified Holder may otherwise have to
the Issuers and the Guarantors.
 
(c)           In case any action shall be commenced involving any person in
respect of which indemnity may be sought pursuant to Section 8(a) or 8(b) (the
“indemnified party”), the indemnified party shall promptly notify the person
against whom such indemnity may be sought (the “indemnifying party”) in writing
and the indemnifying party shall assume the defense of such action, including
the employment of counsel reasonably satisfactory to the indemnified party and
the payment of all reasonable fees and expenses of such counsel, as incurred
(except that in the case of any action in respect of which indemnity may be
sought pursuant to both Sections 8(a) and 8(b), an Indemnified Holder shall not
be required to assume the defense of such action pursuant to this Section 8(c),
but may employ separate counsel and participate in the defense thereof, but the
fees and expenses of such counsel, except as provided below, shall be at the
expense of the Indemnified Holder).  Any indemnified party shall have the right
to employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the indemnified party unless (i) the employment of such counsel shall have been
specifically authorized in writing by the indemnifying party, (ii) the
indemnifying party shall have failed to assume the defense of such action or
employ counsel reasonably satisfactory to the indemnified party or (iii) the
named parties to any such action (including any impleaded parties) include both
the indemnified party and the indemnifying party, and the indemnified party
shall have been advised by such counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party (in which case the indemnifying party shall
not have the right to assume the defense of such action on behalf of the
indemnified party).  In any such case, the indemnifying party shall not, in
connection with any one action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) for all indemnified parties
and all such fees and expenses shall be reimbursed as they are incurred.  Such
firm shall be designated in writing by the Indemnified Holders, in the case of
the parties indemnified pursuant to Section 8(a), and by the Issuers and the
Guarantors, in the case of parties indemnified pursuant to Section 8(b). The
indemnifying party shall indemnify and hold harmless the indemnified party from
and against any and all losses, claims, damages, liabilities and judgments by
reason of any settlement of any action (i) effected with the indemnifying
party’s written consent or (ii) effected without the indemnifying party’s
written consent, if the settlement is entered into more than 30 business days
after the indemnifying party shall have received a request from the indemnified
party for reimbursement for the fees and expenses of counsel (in any case where
such fees and expenses are at the expense of the indemnifying party) and, prior
to the date of such settlement, the indemnifying party shall have failed to
comply with such reimbursement request.   No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement or
compromise of, or consent to the entry of  judgment with respect to, any pending
or threatened action in respect of which the indemnified party is or could have
been a party and indemnity or contribution may be or could have been sought
hereunder by the indemnified party, unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability on claims that are or could have been the subject matter of such
action and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of the indemnified party.
 

 
19

--------------------------------------------------------------------------------

 



 
(d)           To the extent that the indemnification provided for in this
Section 8 is unavailable to an indemnified party in respect of any losses,
claims, damages, liabilities or judgments referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or judgments (i) in such proportion
as is appropriate to reflect the relative benefits received by the Issuers and
the Guarantors, on the one hand, and the Indemnified Holders, on the other hand,
from their sale of Transfer Restricted Securities or (ii) if the allocation
provided by clause 8(d)(i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause 8(d)(i) above but also the relative fault of the Issuers and the
Guarantors, on the one hand, and of the Indemnified Holder, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or judgments, as well as any other relevant
equitable considerations.  The relative fault of the Issuers and the Guarantors,
on the one hand, and of the Indemnified Holder, on the other hand, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such Issuer or such
Guarantor, on the one hand, or by the Indemnified Holder, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and judgments
referred to above shall be deemed to include, subject to the limitations set
forth in Section 8(a), any legal or other fees or expenses reasonably incurred
by such party in connection with investigating or defending any action or claim.
 
The Issuers, the Guarantors and each Indemnified Holder agree that it would not
be just and equitable if contribution pursuant to this Section 8(d) were
determined by pro rata allocation (even if the Indemnified Holders were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.  The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or judgments referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any matter,
including any action that could have given rise to such losses, claims, damages,
liabilities or judgments.  Notwithstanding the provisions of this Section 8, no
Indemnified Holder, its directors, its officers or any Person, if any, who
controls such Indemnified Holder shall be required to contribute, in the
aggregate, any amount in excess of the amount by which the total received by
such Indemnified Holder with respect to the sale of Transfer Restricted
Securities pursuant to a Registration Statement exceeds (i) the amount paid by
such Indemnified Holder for such Transfer Restricted Securities and (ii) the
amount of any damages which such Indemnified Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Indemnified Holders’ obligations to
contribute pursuant to this Section 8(c) are several in proportion to the
respective principal amount of Transfer Restricted Securities held by each
Indemnified Holder hereunder and not joint.
 

 
20

--------------------------------------------------------------------------------

 



 
SECTION 9.       RULE 144A AND RULE 144
 
Each Issuer and each Guarantor agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
such Issuer and such Guarantor (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A, and (ii) is subject to Section 13 or 15 (d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144.
 
SECTION 10.     MISCELLANEOUS
 
(a)           Remedies.  The Issuers and the Guarantors acknowledge and agree
that any failure by the Issuers and/or the Guarantors to comply with their
respective obligations under Sections 3 and 4 hereof may result in material
irreparable injury to the Initial Purchasers or the Holders for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, the Initial
Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Issuers’ and the Guarantor’s obligations under Sections
3 and 4 hereof.  The Issuers and the Guarantors further agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 
(b)           No Inconsistent Agreements.  Neither of the Issuers nor any
Guarantor will, on or after the date of this Agreement, enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions
hereof.  The Issuers and the Guarantors represent and warrant to the Holders and
the Initial Purchasers that the rights granted to the Holders hereunder do not
in any way conflict with and are not inconsistent with the rights granted to the
holders of the Issuers’ and the Guarantors’ securities under any agreement in
effect on the date hereof.
 
(c)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless (i) in the case of Section 5
hereof and this Section 10(c)(i), the Issuers have obtained the written consent
of Holders of all outstanding Transfer Restricted Securities and (ii) in the
case of all other provisions hereof, the Issuers have obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities (excluding Transfer Restricted Securities held by the
Issuers or their Affiliates).  Notwithstanding the foregoing, a waiver or
consent to or departure from the provisions hereof that relates exclusively to
the rights of Holders whose Transfer Restricted Securities are being tendered
pursuant to the Exchange Offer, and that does not affect, directly or
indirectly, the rights of other Holders whose Transfer Restricted Securities are
not being tendered pursuant to such Exchange Offer, may be given by the Holders
of a majority of the outstanding principal amount of Transfer Restricted
Securities subject to such Exchange Offer.
 

 
21

--------------------------------------------------------------------------------

 



 
(d)           Third Party Beneficiary.  The Holders shall be third party
beneficiaries to the agreements made hereunder between the Issuers and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent they may
deem such enforcement necessary or advisable to protect the rights of Holders
hereunder.
 
(e)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
 
   (i)           if to a Holder, at the most current address given by such
Holder to the Issuers in accordance with the provisions of this Section 10(e),
which address initially is, with respect to each Holder, the address set forth
on the records of the Registrar under the Indenture, with a copy (which shall
not constitute notice) to the Registrar under the Indenture and with a further
copy to the Initial Purchasers, care of Deutsche Bank Securities Inc., at the
address set forth in paragraph (iii) below; and
 
  (ii)          if to the Issuers or the Guarantors:


c/o Wynn Resorts, Limited
3131 Las Vegas Boulevard South
Las Vegas, Nevada  89109
Attention:  General Counsel
Fax Number: (702) 770-1518
 
With a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California  90071
Attention:  Casey Fleck, Esq.
Fax Number: (213) 687-5600
 
   (iii)          if to the Initial Purchasers:
 
Deutsche Bank Securities Inc.
60 Wall Street, 2nd Floor
New York, New York  10005
Attention: High Yield Capital Markets
Fax Number: (212) 797-4869
 
With a copy (which shall not constitute notice) to:
 
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California  90071-1560
Attention:  Pamela B. Kelly, Esq.
Fax Number: (213) 891-8763

 
22

--------------------------------------------------------------------------------

 



All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next business day, if timely delivered
to an air courier guaranteeing overnight delivery.
 
The Issuers, by notice to the Registrar, may designate additional or different
addresses for subsequent notices or communications.
 
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
 
The Issuers shall notify the Initial Purchasers on the date the Exchange Offer
Registration Statement or a Shelf Registration Statement, as the case may be, is
filed with the Commission.
 
(f)            Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including, without limitation, subsequent Holders, without the need for
an express assignment; provided, that nothing herein shall be deemed to permit
any assignment, transfer or other disposition of Transfer Restricted Securities
in violation of the terms hereof or of the Purchase Agreement or the
Indenture.  If any transferee of any Holder shall acquire Transfer Restricted
Securities in any manner, whether by operation of law or otherwise, such
Transfer Restricted Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Transfer Restricted Securities such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement, including any restrictions on
resale set forth in this Agreement, the Purchase Agreement and the Indenture,
and such Person shall be entitled to receive the benefits hereof.
 
(g)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(h)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(i)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
(j)           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
 
(k)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and
 

 
23

--------------------------------------------------------------------------------

 

understanding of the parties hereto in respect of the subject matter contained
herein.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein with respect to the registration
rights granted with respect to the Transfer Restricted Securities.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
 

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 



 
ISSUERS:
     
WYNN LAS VEGAS, LLC
 
a Nevada limited liability company
     
By:
Wynn Resorts Holdings, LLC,
   
a Nevada limited liability company,
   
its sole member
         
By:
Wynn Resorts, Limited, a Nevada
     
corporation, its sole member
             
/s/ Matt Maddox
     
Name:
Matt Maddox
     
Title:
Chief Financial Officer and Treasurer
         
WYNN LAS VEGAS CAPITAL CORP.
 
a Nevada corporation
       
By:
/s/ Matt Maddox
     
Name:
Matt Maddox
     
Title:
Chief Financial Officer and Treasurer

 
Signature Page to the Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

 

 
GUARANTORS:
     
WYNN SHOW PERFORMERS, LLC
 
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
   
a Nevada limited liability company,
   
its sole member
         
By:
Wynn Resorts Holdings, LLC,
     
a Nevada limited liability company,
     
its sole member
             
By:
Wynn Resorts, Limited, a Nevada
       
corporation, its sole member
                           
/s/ Matt Maddox
       
Name:
Matt Maddox
       
Title:
Chief Financial Officer and
         
Treasurer
             
WYNN GOLF, LLC
 
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
   
a Nevada limited liability company,
   
its sole member
         
By:
Wynn Resorts Holdings, LLC,
     
a Nevada limited liability company,
     
its sole member
             
By:
Wynn Resorts, Limited, a Nevada
       
corporation, its sole member
                           
/s/ Matt Maddox
       
Name:
Matt Maddox
       
Title:
Chief Financial Officer and
         
Treasurer






Signature Page to the Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 




 
LAS VEGAS JET, LLC
 
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
   
a Nevada limited liability company,
   
its sole member
         
By:
Wynn Resorts Holdings, LLC,
     
a Nevada limited liability company,
     
its sole member
             
By:
Wynn Resorts, Limited, a Nevada
       
corporation, its sole member
                           
/s/ Matt Maddox
       
Name:
Matt Maddox
       
Title:
Chief Financial Officer and
         
Treasurer




 
WORLD TRAVEL, LLC
 
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
   
a Nevada limited liability company,
   
its sole member
         
By:
Wynn Resorts Holdings, LLC,
     
a Nevada limited liability company,
     
its sole member
             
By:
Wynn Resorts, Limited, a Nevada
       
corporation, its sole member
                           
/s/ Matt Maddox
       
Name:
Matt Maddox
       
Title:
Chief Financial Officer and
         
Treasurer




Signature Page to the Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 




 
WYNN SUNRISE, LLC
 
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
   
a Nevada limited liability company,
   
its sole member
         
By:
Wynn Resorts Holdings, LLC,
     
a Nevada limited liability company,
     
its sole member
             
By:
Wynn Resorts, Limited, a Nevada
       
corporation, its sole member
                           
/s/ Matt Maddox
       
Name:
Matt Maddox
       
Title:
Chief Financial Officer and
         
Treasurer






 
KEVYN, LLC
 
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
   
a Nevada limited liability company,
   
its sole member
         
By:
Wynn Resorts Holdings, LLC,
     
a Nevada limited liability company,
     
its sole member
             
By:
Wynn Resorts, Limited, a Nevada
       
corporation, its sole member
                           
/s/ Matt Maddox
       
Name:
Matt Maddox
       
Title:
Chief Financial Officer and
         
Treasurer


Signature Page to the Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

INITIAL PURCHASER:
 


DEUTSCHE BANK SECURITIES INC.,
as Representative of the several Initial Purchasers
named in Schedule II of the Purchase Agreement




By:
 /s/ Amish Barot
   
Name:
Amish Barot
 
Title:
Director
           
By:
 /s/ A. Drew Goldman
   
Name:
A. Drew Goldman
 
Title:
Managing Director






Signature Page to the Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

INITIAL PURCHASER:




BANC OF AMERICA SECURITIES LLC
as Representative of the several Initial Purchasers
named in Schedule II of the Purchase Agreement




By:
 /s/ John C. Cokinos
   
Name:
John C. Cokinos
 
Title:
Managing Director








Signature Page to the Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

INITIAL PURCHASER:




J.P. MORGAN SECURITIES INC.,
as Representative of the several Initial Purchasers
named in Schedule II of the Purchase Agreement






By:
 /s/ Jack D. Smith
   
Name:
Jack D. Smith
 
Title:
Executive Director








Signature Page to the Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

INITIAL PURCHASER:




MORGAN STANLEY & CO. INCORPORATED,
as Representative of the several Initial Purchasers
named in Schedule II of the Purchase Agreement






By:
 /s/ Eric Jenkins
   
Name:
Eric Jenkins
 
Title:
Vice President








Signature Page to the Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

INITIAL PURCHASER:




RBS SECURITIES INC.,
as Representative of the several Initial Purchasers
named in Schedule II of the Purchase Agreement






By:
 /s/ Dennis J. Dee
   
Name:
Dennis J. Dee
 
Title:
Managing Director








Signature Page to the Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 



INITIAL PURCHASER:




UBS SECURITIES LLC,
as Representative of the several Initial Purchasers
named in Schedule II of the Purchase Agreement






By:
 /s/ Suzanne M. Rode
   
Name:
Suzanne M. Rode
 
Title:
Director, Leveraged Capital Markets







By:
 /s/ Kyle D. Bender
   
Name:
Kyle D. Bender
 
Title:
Director, Investment Banking Division




 
 
Signature Page to the Registration Rights Agreement
 

--------------------------------------------------------------------------------